Citation Nr: 0304315	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-20 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from September 
1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Within the referenced decision, the RO denied 
the veteran's claim seeking entitlement to service connection 
for hypertension, claimed as secondary to his service-
connected right foot disability.   The veteran perfected a 
timely appeal of the RO's March 1998 adverse decision and as 
such, he continues to seek secondary service connection for 
hypertension.  In this regard, the Board observes that by way 
of a recent July 2002 rating decision, the veteran, in 
addition to his service-connected right foot disability, has 
been awarded service connection for an anxiety disorder.  
Therefore, the Board construes the issue on appeal as listed 
on the cover page of this decision.  The Board's appellate 
review will also be specifically limited to the issue listed 
on the cover of this decision as the RO's July 2002 rating 
action constitutes a full grant of benefits with respect to 
the award of service connection for an anxiety disorder.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

This case was previously before the Board in March 1999, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review.

In addition, a review of the information and evidence of 
record appears to indicate that the matter of entitlement to 
a total disability rating based on individual unemployability 
(TDIU), due to a service-connected disability, has been 
reasonable raised by the record.  (See Report of Compensation 
and Pension Examination for Mental Disorders, dated July 
1997).  As such, this matter is referred to the RO for 
appropriate action.  See Douglas v. Derwinski, 1 Vet. App. 
435, 438-39 (1992) (the Board is required to consider all the 
issues that have been reasonably raised by the record.)





FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints or findings of hypertension in service.  

2.  The veteran's post-service medical record fail to 
indicate the veteran was diagnosed with hypertension within 
one year following his discharge from service in June 1952.

3.  The evidence is in relative equipoise as to whether the 
veteran's service-connected anxiety disorder aggravates his 
hypertension.


CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by 
service and cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2002).

2.  Resolving all reasonable doubt in favor of the veteran, 
hypertension is proximately due to or was aggravated by a 
service-connected disease.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.10(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking entitlement to hypertension, the veteran has received 
the degree of notice which is contemplated by law.  In March 
1998, the veteran was initially provided with a copy of the 
RO's rating action which first denied his claim.  Thereafter, 
by way of a November 1998 Statement of the Case and a 
subsequent March 1999 Board remand, both of which were also 
provided to the veteran, detailed notice was rendered 
regarding the particular evidence needed to substantiate his 
service connection in accordance with VA regulations 
governing direct and secondary service connection.  The 
veteran likewise received notice regarding the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  In addition, the veteran and 
his representative were sent a VA letter, dated in May 2002, 
which discussed VA's duty to notify the veteran about what 
information and evidence was needed to grant the benefit 
sought, and what the evidence needed to show in order to 
establish service connection on a secondary basis.  By that 
same letter, the veteran and his representative were 
specifically notified of the information and evidence that VA 
would obtain, the evidence that the veteran was expected to 
provide, and that the veteran was ultimately responsible for 
providing the evidence needed to support his claim.  Finally, 
in a July 2002, the RO issued a rating decision that more 
recently considered additional submitted evidence without 
addressing the issue of service connection for hypertension 
on a basis or providing the veteran a Supplemental Statement 
of the Case on that issue.  However, because of the Board's 
favorable decision on that appealed issue, as will be 
discussed below, the Board determines that the veteran has 
not been prejudiced, thereby rendering the RO's July 2002 
procedural deficiencies as harmless error.  This being the 
case, the Board is satisfied that the RO has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his current claim.  Most notably, the RO has 
made reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder.  Copies of the veteran's 
relevant VA treatment records have likewise been associated 
with the veteran's claim folder.  In June 1997, July 1997, 
and in December 1999, the veteran was provided with relevant 
VA examinations, and copies of the examination reports are of 
record.  Thus, the Board is satisfied that all facts 
pertinent to the veteran's claim for service connection for 
hypertension, to include as secondary to a service-connected 
disability, have been properly developed.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II.  Analysis.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§  1110, 1153; 
38 C.F.R. §§  3.303, 3.306.

Chronic diseases, such as hypertension, may be presumed to 
have been incurred in service if it is manifested to a 
compensable degree within a year of discharge from a period 
of active service lasting 90 or more days.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R.§§ 3.307, 3.309 
(2002).

Secondary service connection will be granted when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In regards to this particular case, a close review of the 
evidentiary record reveals no evidence showing that the 
veteran incurred hypertension during service, or within one 
year thereafter.  However, for purposes of establishing 
secondary service connection, there is in fact definitive 
post-service medical evidence, which reflects that the 
veteran currently has hypertension.  38 C.F.R. § 3.10(a).

Following a comprehensive VA examination of the veteran in 
June 1997 and in , December 1999 diagnoses clearly included 
hypertension.  Despite this definitive diagnosis, the Board 
observes that on the basis of the veteran's cumulative 
examinations, the record is somewhat equivocal regarding the 
effect of the veteran's service-connected anxiety disorder on 
his hypertension condition.  

In June 1997 the veteran was examined by a VA Physicians 
Assistant (PA).  The PA advised that in his opinion, 
hypertension of the degree for which the veteran was 
diagnosed was genetically determined and not a result of the 
veteran's [service-connected] anxiety or foot condition.  The 
veteran's June 1997 examination included physical examination 
of the veteran and consideration of his reported history of 
having been diagnosed with hypertension in 1994, in addition 
to multiple medical testing to include blood pressure 
readings, an electriocardiogram (EKG), a chest x-ray, CBC, 
and SMA-20.

In July 1997 the veteran was examined by a licensed 
psychologist.  Prior to the evaluation, the veteran's medical 
records and his overall claims folder were reviewed.  It was 
noted that he had a history of dermatophytosis, hypertension, 
and hyperlipidemia.  Following the veteran's mental status 
examination, the veteran was diagnosed with a generalized 
anxiety disorder, with excessive anxiety and worry, 
associated with fatigue, difficulty concentrating, muscle 
tension, and sleep disturbance.  In the psychologist's 
opinion, the veteran's physical symptoms limited his 
participation in many desired activities such as exercise, 
social functions, and gainful employment, which then 
exacerbated his psychological distress.  It was the 
psychologist's overall conclusion that the veteran suffered 
from a chronic generalized anxiety disorder, which was more 
likely than not related to his physical problems.  According 
to the psychologist, the physical limitations caused by the 
veteran's medical problems appeared to cause him a great deal 
of psychological distress, which in turn, was likely to 
exacerbate his hypertension.

In December 1999 the veteran was examined by a VA medical 
doctor.  This particular examination also included physical 
examination of the veteran and  consideration of his reported 
history, in addition to multiple medical testing to include 
blood pressure readings, an EKG, a chest x-ray, an exercise 
stress test, an echiocardiogram, Holter monitor, a thallium 
study, and an angiography.  Diagnoses at this time, were (1) 
hypertension, systolic not well controlled; (2) anxiety 
disorder; and (3) functional class I and functional capacity 
between 3-5 metabolic equivalents of task.  The veteran's 
December 1999 examiner noted that overall, he was of the 
opinion that anxiety could cause hypertension (most systolic 
hypertension.)  However, in the veteran's particular case, 
the examiner noted that the blood pressure started with the 
advent of carotid disease.  The examiner also noted that 
there were complications or progression of the veteran's 
hypertension as evidenced by the fact that the veteran's 
hypertension was uncontrolled, he also had coronary artery 
disease pointing up to atherosclerotic sequelae of 
hypertension, and renal artery disease, without an 
arteriogram, could not be ruled out.  In the December 1999 VA 
examiner's opinion, while the veteran's hypertension 
condition was not started by his anxiety disorder, the 
condition had been aggravated by anxiety.

Having carefully considered the above findings from the 
veteran's June and July 1997 evaluations, in addition to his 
December 1999 evaluation, the Board determines that 38 C.F.R. 
§ 3.102 is for application in this instant case.  Under 
38 C.F.R. § 3.102, when a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the veteran.  A 
reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  With particular 
respect to the veteran's claim for service connection for 
hypertension, claimed as secondary to his service-connected 
anxiety disorder, findings from his July 1997 examining 
psychologist and his December 1999 VA examiner have in fact 
established that his hypertension condition is aggravated by 
his service-connected anxiety disorder.  While these findings 
are favorable to the veteran, his June 1997 findings 
disproved his claim, in that hypertension of the degree for 
which the veteran was diagnosed was deemed to have been 
genetically determined and not a result of the veteran's 
[service-connected] anxiety.  Nevertheless, because such 
opinion was rendered by a Physician's Assistant, without 
review or confirmation of the findings by a medical doctor, 
and in light of 38 C.F.R. § 3.102, all reasonable doubt will 
be resolved in favor of the veteran.  Therefore, the Board 
determines that the veteran's current hypertension condition 
is in fact aggravated by his service-connected anxiety 
disorder.  Accordingly, entitlement to service connection for 
hypertension, claimed as secondary to a service-connected 
anxiety disorder is granted.  38 C.F.R. §§ 3.102, 3.310(a); 
Allen v. Brown, supra.


ORDER

Entitlement to service connection, claimed as secondary to 
the service-connected disability of anxiety, is granted.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

